Case 1:18-cv-24737-RS Document 25 Entered on FLSD Docket 03/08/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-CV-24737-UNGARO-O'SULLIVAN


 EILEEN M. LEDET,

                 Plaintiff,
 vs.

 CARNIVAL CORPORATION,
 a Panamanian Corporation d/b/a
 CARNIVAL CRUISE LINES,

            Defendants.
 ____________________________________/

                                          ORDER

        THIS MATTER is before the Court following an informal discovery conference on

 March 8, 2019. Having heard from both parties and for the reasons stated on the

 record, it is

        ORDERED AND ADJUDGED that the deposition of the defendant’s Rule

 30(b)(6) corporate representative shall take place on Tuesday, April 2, 2019. The

 corporate representative will be permitted to review purportedly privileged documents

 during the deposition in order to refresh his or her recollection without a waiver of

 privilege. It is further

        ORDERED AND ADJUDGED that the inspection of the vessel shall take place

 on Saturday, March 23, 2019. It is further

        ORDERED AND ADJUDGED that in response to Interrogatory No. 9, the

 defendant shall provide information concerning prior incidents for any public restrooms

 on the M/S “Carnival Valor” and for the sister ships any public restroom with similar
Case 1:18-cv-24737-RS Document 25 Entered on FLSD Docket 03/08/2019 Page 2 of 3



 flooring. It is further

           ORDERED AND ADJUDGED that in response to Interrogatories No. 11, the

 defendant shall respond or provide a privilege log if it intends to assert a privilege. It is

 further

           ORDERED AND ADJUDGED that in response to Interrogatory No. 12, the

 defendant shall provide the information requested for the restroom where the plaintiff

 fell and for the other restrooms on the M/S “Carnival Valor” if there was a change in

 flooring as a result of an accident. It is further

           ORDERED AND ADJUDGED that in response to Request for Production No. 40,

 the defendant shall provide the requested information for all of the restrooms on the

 M/S “Carnival Valor.” It is further

           ORDERED AND ADJUDGED that in response to Request for Production No. 41,

 the defendant shall provide the requested information regarding the floor surface and

 any equipment or plumbing that was replaced as a result of water leakage. It is further

           ORDERED AND ADJUDGED that in response to Request for Production No. 43,

 the defendant shall provide the requested information limited to the three months

 before the incident through the end of the subject voyage. It is further

           ORDERED AND ADJUDGED that in response to Request for Production No. 45,

 the defendant shall provide the requested information and may redact the information

 that does not pertain to the plaintiff’s accident. It is further

           ORDERED AND ADJUDGED that in response to Request for Production No. 55,

 the defendant shall provide the requested information limited to water on the floor

 surface. It is further

                                                 2
Case 1:18-cv-24737-RS Document 25 Entered on FLSD Docket 03/08/2019 Page 3 of 3



           ORDERED AND ADJUDGED that in response to Request for Production No. 57,

 the defendant shall provide the requested information for monthly meetings. It is further

           ORDERED AND ADJUDGED that the defendant shall respond to Request for

 Production No. 68. In response to 68(g), it is sufficient for the defendant to provide the

 case number. If the defendant intends to assert a work product privilege or an attorney

 client privilege, the defendant shall provide a privilege log. It is further

           ORDERED AND ADJUDGED that the defendant shall respond to Request for

 Production No. 87, limited to this incident or water in the subject restroom. It is further

           ORDERED AND ADJUDGED that the defendant shall respond to Request for

 Production No. 95 as it relates to the floor surface, water and plumbing. It is further

           ORDERED AND ADJUDGED that the defendant shall respond to Request for

 Production Nos. 94 and 98. It is further

           ORDERED AND ADJUDGED that unless otherwise noted, the relevant time

 period for the defendant’s responses to the Interrogatories and Requests for Production

 referenced in this Order is three years before the filing of the lawsuit to the present. It is

 further

           ORDERED AND ADJUDGED that the defendant shall attempt to provide better

 responses to the Interrogatories and Requests for Production as required by this Order

 and provide verification for the interrogatories previously provided by Monday, March

 18, 2018. If the defendant cannot provide the information by that date, the defendant

 shall provide the information by Friday, March 22, 2018.

           DONE AND ORDERED, in Chambers, at Miami, Florida, this 8th day of

 March, 2019.

                                      ________________________________________
                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE

                                                3
